        Case 1:17-cv-03136-PGG Document 105 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JILL BLOOMBERG,

                          Plaintiff,                              ORDER

            - against -                                      17 Civ. 3136 (PGG)

THE NEW YORK CITY DEPARTMENT OF
EDUCATION and CARMEN FARINA,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that Plaintiff Jill Bloomberg shall submit by Friday,

November 20, 2020 a redline comparison between the First Amended Complaint (Dkt. No. 39)

and the Proposed Second Amended Complaint (Dkt. No. 94-1).

Dated: New York, New York
       November 17, 2020
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
